Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments received on 07/05/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1 and 3-12 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“using an input device operated by the customer to define tolerances to be applied to the customer preferences and to the simulated results of the computer to be taken into account when the computer calculates the offers”.

In the primary prior art record, Grosz (US PG. Pub. 2014/0195921 A1) teaches in Sect. [0615], Fig. 45, at step 4503, a knowledge worker or system administrator defines user inputs for triggering simulation of specific motions according to the pre-assigned physics properties of specified assets. The attributes including types of motions and types of inputs that trigger simulation of motion for assets may be stored with the assets or stored in a location apart from the assets but tagged to the assets. In step 4504, the system stores the assets configured for motion simulation for later use. In one embodiment, the assets are public assets that are available to all users. In one embodiment, the assets are private assets available only to certain users authorized to use them. Interactive assets that are publicly available may be triggered for motion by any actively connected users that might be working with those assets in a project. Interactive assets that are private assets may be triggered for motion by users whom are authorized to use those assets in one or more projects.

	In the secondary prior art of record, Cherukuri (US PG. Pub. 2017/0277778 A1) discloses in Fig. 2, Steps 201-205, Sect. [0088], the system identifies consumer interests at step 201. The attributes of the guidance provider and the merchant are identified by the aggregation module as well at steps 202 and 203. At step 204, the match analysis module identifies a compatible guidance provider to the consumer based on a match between the consumer's interest and the guidance provider's attributes. With the consumer matched with the guidance provider, the match analysis module further identifies a merchant whose attributes matches the attributes of the selected guidance provider 205.

	In particular, the closest applied reference of Grosz fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Cherukuri does not remedy the deficiencies required by claim 1 as follows:
“using an input device operated by the customer to define tolerances to be applied to the customer preferences and to the simulated results of the computer to be taken into account when the computer calculates the offers”, since both Grosz and Cherukuri fails to provide a computer simulation of customer product preferences to include a tolerance amount for calculating a product offer as a final result  as suggested by independent claim 1. 
	
5.	Therefore, whether taken individually or in combination therefof, the limitation(s), were not found in any prior art searched, cited and/or of record to include prior arts of Grosz and Cheruki, as required by the independent claim 1.

6.	It follows that dependent claims 3-12 are inherently allowable for their respective dependency to the allowable base independent claim 1 as follows:

	Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 1, which further comprises providing characteristics including printing substrate, ink, possible processes in the print shop or costs in the technical or economic print shop data being input.]

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 3, which further comprises inputting product descriptions of specific printed products from the print shop, and providing characteristics including printing substrate, color format, product characteristics, and image content to be printed in the product descriptions.]

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 1, which further comprises including a desired print quality in the customer preference inputs.]

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 5, which further comprises defining the desired print quality by at least one parameter including visual comparison, media type, print sample catalog, printing standard, quality scale or customer reviews.]

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 6, which further comprises dividing the quality scale into multiple quality levels.]

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 6, which further comprises dividing the quality scale into quality levels 1 to 5.]

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 6, which further comprises forming the customer reviews into a multi-level satisfaction scale.]

	Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[the method according to claim 6, which further comprises forming the customer reviews into a 5-level satisfaction scale.]

	Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 1, which further comprises providing characteristics of the print shop including timeliness, costs or quality of a binding of a printed product in the customer preferences.]

	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the method according to claim 1, which further comprises connecting the at least one input device to the at least one computer and to the at least one machine for processing printing substrates through defined standardized software interfaces.]

7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677